Citation Nr: 1236919	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-45 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) "Tiger Team" Special Processing Unit located at the VA Regional Office in Cleveland, Ohio.  Due to the Veteran's place of residence, subsequent development was performed at the VA Regional Office in Houston, Texas (RO).  

In September 2011, the Veteran, seated at the RO, testified via videoconferencing before the undersigned Veterans Law Judge, seated in Washington, DC.  

In December 2011, the Board remanded the issue currently on appeal to the Appeals Management Center (AMC) for further development.  Subsequently, the AMC made reasonable attempts to comply with the Board's Remand directives, specifically the procurement of all outstanding VA treatment records and the provision of a VA examination to determine housebound status or the need for regular aid and attendance.  The record indicates that the AMC scheduled the Veteran for an examination at the VA facility in Corpus Christi, Texas in December 2011.  In a December 2011 letter, the Veteran indicated that he did not wish to attend an examination at that facility as he had just undergone surgery and that he wished for the examination to be conducted at the Audie Murphy Hospital in San Antonio, Texas.  VA records indicate that the AMC attempted to schedule the examination at the Audie Murphy Hospital, but learned that such action was not allowable due to VA jurisdictional regulations.  In January 2012, the Veteran again scheduled the Veteran for a VA examination to be performed at the VA facility in Corpus Christi, Texas.  After contacting the Veteran to tell him of the scheduled examination, the Veteran refused to attend the examination.  The AMC then returned the case to the Board without providing the examination.

In October 2012, the Veteran, through the office of his local U.S. Representative, submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

The Board finds that additional development is required regarding the issue of entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status before Board adjudication.  38 C.F.R. § 19.9 (2011).

The evidence indicates that there are outstanding private treatment records that have not been associated with the claims file.  The Veteran currently is service-connected for arthritis with instability and limited range of motion of the right shoulder (rated as 40 percent disabling), and reflex sympathetic dystrophy of the right hand, associated with the service-connected right shoulder disability (rated as 70 percent disabling).  The Veteran essentially contends that he is both housebound and requires aid and attendance because his service-connected disabilities cause difficulty in using his right arm and hand so as to make it impossible to perform his activities of daily living by himself.  In an April 2012 VA treatment record, the Veteran indicated that he was treated at the Baptist Hospital in Harlingen, Texas, for five days beginning on March 24, 2012 after he experienced sudden onset of extreme weakness in the right arm.  In a October 2012 statement, the Veteran's representative indicated that the Veteran had been recently discharged from a two week hospitalization, but did not indicated the facility or the date of the hospitalization.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).  As all records regarding treatment for the Veteran's service-connected disabilities are pertinent to the Veteran's claim for SMC, the AMC/RO should make a reasonable attempt to procure all outstanding records related to the Veteran's treatment at the Baptist Hospital in Harlingen, Texas in March 2012.    

The Veteran should be provided with another opportunity to attend a VA examination to determine whether the Veteran is entitled to SMC based on the need for aid and attendance or housebound status is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who provided treatment for his service-connected disabilities.  The Veteran should specifically be asked to provide the information and authorizations allowing for the procurement of the treatment records from the Baptist Hospital in Harlingen, Texas, from March 2012 and any other subsequent hospitalization

2.  The AMC/RO should obtain VA treatment records dated from August 10, 2012, the date of the last VA treatment record currently on file in the "Virtual VA" e-folder.

3.  The AMC/RO should afford the Veteran a final opportunity to participate in a VA examination at the appropriate location to determine housebound status or the need for regular aid and attendance.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should describe the nature of the Veteran's service-connected disabilities (reflex sympathetic dystrophy of the right hand associated with arthritis and with instability and limited range of motion, status-post right shoulder injury and arthritis with instability and limited range of motion status-post right shoulder injury) and the effect they have on his ability to perform daily functions. The examiner should answer each of the following questions:

(a)  Is the Veteran able to dress or undress himself and keep himself ordinarily clean and presentable?
   
(b)  Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?
   
(c)  Is he unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature?
   
(d)  Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment?
   
(e)  Does he have any disability that requires that she remain in bed?
   
(f)  Is he substantially confined to his dwelling and the immediate premises, and if so, it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?
   
When the examiner makes a determination with respect to the above questions, the examiner should specify whether it is a service-connected disability(ies) or a nonservice-connected disability(ies) or a combination thereof that would cause the Veteran to be housebound or to depend on another for regular aid and attendance.

3.  The AMC/RO should then re-adjudicate the issue of entitlement to SMC based on the need for regular aid and attendance of another person or at the housebound rate.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

